Title: From George Washington to Major General Steuben, 18 February 1780
From: Washington, George
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, baron von


          
            Dear Sir
            Head Quarters Morris Town 18th Feby 1780
          
          I have been favd with yours of the 12th and 14th instants. I had recd the Resolve of Congress, of which you inclosed me a Copy, immediately from the president, and in consequence of it; instantly gave the necessary directions for the proper Returns to be brought in to enable me to furnish the States with an account of the deficiency of their Quotas of Troops—This, from the dispersed State of several of the independent Corps—the Artillery the Cavalry—and Artificers will take up a considerable time, and it is very much to be feared that the greatest part if not the whole of the time allowed for the bringing the levies into the feild will elapse, before the Returns can be collected—digested and transmitted to the remote States. The Returns lately called for by the Board of War are preparing and those belonging to the Army at this Cantonment will be forwarded in a day or two; Those from the detachment of the Army at West point—Danbury—and the Horse in Connecticut as soon as possible.
          My personal regard for Monsr Girard Mr Jay and the passengers on board the Confederacy made me extremely regret the disaster which befel that ship, but the disappointment in our public stores, which may be the consequence of Monsr Girards delay, is a matter of very serious import—We will however hope that we shall be able to find Arms for the Levies as they come in.
          
          I shall impatiently expect the pleasure of the Chevaliers visit, and I am not without hopes that he will, by the time he can be ready to set out, have received such intelligences from Europe, as will enable him to judge with more precision of the prospects of the next Campaign. I am with very great Esteem Dear Sir yr most obt Servt.
          
            P.S. I am very desirous that every Officer sho[u]ld be furnished with a Copy of the Regulations of the Army, if you have not already ordered a sufficient number for that purpose, you will be pleased to do it before you leave Philada.
          
        